Case 5:20-cv-10829-JEL-APP ECF No. 359 filed 10/27/20   PageID.8843   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

                   ORDER REQUIRING RESPONSE

       On October 23, 2020, Defendants informed the Court that an

additional 13 detainees and two staff members tested positive for

COVID-19 at Calhoun County Correctional Facility (“CCCF”), with

several tests still pending at that time. E-mail from Jennifer L. Newby,

Assistant U.S. Att’y, to Cassandra J. Thomson, Law Clerk to Judge

Judith E. Levy (October 23, 2020, 09:52 EST) (on file with the Court). In

light of this news, the Court scheduled an emergency hearing to hear
Case 5:20-cv-10829-JEL-APP ECF No. 359 filed 10/27/20   PageID.8844   Page 2 of 3




testimony regarding the extent of the surge in COVID-19 cases at CCCF,

facility conditions, and current precautionary measures implemented in

response. (ECF No. 351.)

      On October 26, 2020, an emergency hearing was held by video

conference and oral argument was heard. For the reasons set forth on the

record, the Defendants are ordered to submit a response indicating the

proposed plan to address the current risks posed to the individuals

currently detained at CCCF that the parties agree are at heightened risk

for severe illness or death from COVID-19. If time permits, Defendants’

response should address any plans for testing, single-cell detainment,

and provision of personal protective equipment (“PPE”) for these

individuals. Defendants’ response will also address how ICE will ensure

that CCCF is aware of those individuals that the parties agree are at

heightened risk of a dire outcome or death if they contract COVID-19.

The response is to be submitted by no later than 5:00pm on Tuesday,

October 27, 2020.

      Additionally, Plaintiffs are permitted to submit a motion outlining

their proposed amendments to the bail application process in light of this

increase in COVID-19 cases at CCCF. The motion is to be submitted by


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 359 filed 10/27/20   PageID.8845   Page 3 of 3




no later than 11:59pm on Wednesday, October 28, 2020. Defendants are

permitted to file a response by no later than 11:59pm on Friday, October

30, 2020.

      IT IS SO ORDERED.

Dated: October 27, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge



                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 27, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
